DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-40) and the species group I, IHC+ RNA-ISH (claims 1-6, 10-22, 24-26, 30, and 32-40), and the species group II of gastric cancer, in the reply filed on October 10, 2022 is acknowledged.
The Office adds claims 4, 5, 24, and 25 are also drawn to non-elected species of group I, in that the claims require the use of first probes that are directed to the non-elected HER2 DNA.
In sum, claims 4, 5, 7-9, 23-25, 27-29, 31, and 41-45 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., Group and species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.
Information Disclosure Statement
The IDS received on November 20, 2020 is proper and is being considered by the Examiner.
Drawings
	The drawings received on November 20, 2020 are acceptable for examination.

Claim Interpretation
	The claim term, “scoring” that pertains to DISH+ and DISH-  of DNA has been construed as that which is specifically defined in the specification.
	The instant specification states that DISH+ or DISH- is determined based on FDA established guidance, wherein the amount of target, in the present claims “HER2”, in its DNA form, is compared against the amount of a specific control, chromosome 17 centromere DNA, wherein the ratio between the two with a cut off value of 2.0 is employed (see below):
“Scoring the HER2 gene (DISH): Scoring a sample for HER2 gene using the following FDA criteria based on the ratio of HER2 genomic DNA to chromosome 17 centromere DNA as determined in a DISH assay: DISH- (negative: HER2/CEN17<2) DISH+ (positive: HER2/CEN17 > 2.0).

	As to the scoring pertaining to DISH+ and DISH- of RNA, the specification does not provide any specific guidance or definition/standard.  Rather, the specification provides the below:
“In some embodiments, the methods also include determining whether the sample is positive or negative for HER2 RNA.  One of ordinary skill in the art can determine whether a sample (such as a gastric tumor sample) is positive or negative for HER2 RNA.

Therefore, a positive or negative findings according to any standard would meet the limitation as it pertains to DISH+/DISH- of HER2 RNA.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 13-21, 26, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.
Claim 1 recites a scoring scheme, ranging from Groups A-F.  However, two different score groups embrace the same required step, with additional steps being optional. 
For example, the score of group A and B, only require the protein staining of IHC3+, while having optional steps directed to DISH and ISH for DNA and RNA amounts.  It is unclear how one can distinguish between the Group A and B while looking at only the same protein stain of IHC3+.  
The similar scoring scheme is recited for Groups C and D; and D and F.
There must be some actual distinctions between the two scoring groups so as to distinguish the two groups as these pairs only actively require the protein staining grading, which are the same (i.e., IHC2+ or IHC0, 1+, respectively).
Claims 6 and 13-20 are indefinite by way of their dependency on claim 1.
Claim 21 is indefinite for the same reason as claim 1.
Claims 26 and 33-40 are indefinite by way of their dependency on claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 10-22, 26, 30, 32-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claims recite the amount of HER2 protein in a tumor sample and its naturally existing correlation to a subject’s responsiveness to HER2-directred therapy. This judicial exception is not integrated into a practical application because the recitation of the scoring scheme are that which is conventionally applied by those in the relevant field as discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The rejection analysis adheres to the 2019 published revised patent subject matter eligibility guidance (herein, “PEG”) which requires Step 1, Step 2A, prong-1 and prong-2, and Step 2B analysis for determination of patent eligibility.  The claims have been analyzed according to these steps.
Claims 1-3, 6, and 10-20 – Method of Prediction
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	In Mayo v. Prometheus, the Supreme Court expressed that the laws of nature recited in the patent claims – the relationship between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm – are not themselves patent-eligible, the claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine application of those laws rather than drafting efforts designed to monopolize the correlations.  The Court added that additional steps in the claimed processes were not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
	Claims embrace a natural law that exists between the amount of HER2 protein present in a tumor sample of a subject and said subject’s propensity to respond to HER2-directed therapy. 
	Preliminarily, the Office notes that claim 1 only actively requires the detection of HER2 protein and its IHC determination for the subject’s propensity to respond to HER2-directed therapy.
The first independent claim (claim 1) of the instant application is drawn to a method which comprises three steps:
1) step a: contacting a biological sample collected from a subject and detecting HER2 protein therein; and
2) step b: scoring the HER2 protein (IHC), wherein the scoring is categorized as Group A for HER2 protein having IHC of 3+, Group B for HER2 protein having IHC of 2+, Group C for IHC of 1;
3) step c: predicting that a subject’s tumor is responsive to HER2-directed therapy if, the scores derived from one foci and second foci are different.
The responsiveness of a subject to HER2-directed therapy is based on the amount of HER2 levels present in the tumor sample which is a naturally existing phenomenon, as well as the responsiveness when the tumor is heterogeneity in nature.
Therefore, the claim embraces a natural phenomenon that exists between the amount of HER2 protein/its encoding RNA in a tumor sample and said tumor’s responsiveness to anti-HER2 therapy (i.e., HER2-directed therapy):
“US 2017/0082627 discloses methods for predicting the response to a HER2-directed therapy and for scoring a breast cancer tumor sample including contacting the sample with an antibody that specifically binds HER2 protein and detecting presence and/or amount of HER2 protein and contacting the sample with a nucleic acid probe that specifically binds to HER2 genomic DNA and detecting presence and/or amount HER2 genomic DNA (such as HER2 gene copy number).” – section [0007]

Nishida et al. (Gastric Cancer, 2015 Jul; 18(3): 458-66. Epub 2014 Jun 11) discloses, using the tissue microarray technique, the HER2 status of each gastric cancer cases may be evaluated by immunohistorchemistry (IHC), brightfield dual-color in situ hybridization (DISH), and gene-protein assay (GPA), which allows the simultaneous analysis of HER2 protein and gene status on a single slide.  Intratumoral phenotypic and genotypic heterogeneity may be evaluated by comparing the HER2 statuses of two tissue cores from each case.” – section [0008]

In addition, the scoring of the results of the assay is also deemed judicial exception as assigning a score, manipulation of data.
	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	The independent claim 1 recites an optional step of contacting the sample with a nucleic acid probe for HER2 genomic DNA and an optional step of contacting the sample with a probe for HER2 RNA.  However, these steps are recited in a generic way of simply “detecting” them.
	These additional elements do not integrate the additional elements that integrate the judicial exception into a practical application because, 1) they are optional steps; and 2) even if they were not optional, the detection is recited in a generic way.  
	Some embodiments reflected in dependent claims also recite the additional element of performing RT-PCR or dissecting the tumor sample by micro- or messo-dissection for assay.  However, performing RT-PCR for RNA detection and dissecting tissue samples do not integrate the judicial exception into a practical application because they are steps which are not deemed inventive.
	As to the prediction made based on the comparison between the scores assigned for one foci of the tumor from another, the prediction is recitation of the judicial exception because the score is a data representation of the amount of HER2 in the sample in the form of protein, DNA, or RNA, and the fact that the tumor exhibiting heterogeneity being better responsive to anti-HER2 treatment was discovered is a natural phenomenon, which was explicitly characterized by the court in Mayo as being unpatentable.
“[p]urely 'conventional or obvious' '[pre]-solution activity' is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law, Flook, 437 U.S., at 590; see also Bilski, 561 U.S., at __ (slip op., at 14) ('[T]he prohibition against patenting abstract ideas 'cannot be circumvented by' ... adding 'insignificant post-solution activity’ (quoting Dier, supra, at 191-192) (page 10, Mayo).

“Rewarding with patents those who discover laws of nature might encourage their discovery.  But because those laws and principles are the ‘basic tools of scientific and technological work, id., at 67, there is a danger that granting patents that tie up their use will inhibit future innovation, a danger that becomes acute when a patented process is no more than a general instruction to ‘apply the natural law,’ or otherwise foreclose more future invention than the underlying discovery could reasonably justify.” (Prometheus v. Mayo).

	Therefore, the answer to the present inquiry is, “no.”.
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	The claims recite additional elements in the form of “contacting the sample of the tumor”, with a biomarker-specific reagent, a nucleic acid probe that binds to DNA or RNA in situ, performing microdissection or messodissection for quantifying RNA levels therein via RT-PCR or qRT-PCR.
	However, these steps are recited in a high level of generality which are well-known and applied in the field of disease diagnostics/prognostics.  For example, tumor samples are excited via dissection means and the RNA levels therein are typically quantified by well-established PCR means, such as real-time PCR, real-time RT-PCR.
	Therefore, these means are well-understood, routine and conventional means that do not add significantly more than the judicial exceptions presently recited in the claims.
“We find that the process claims at issue here do not satisfy these conclusions.  In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field.  At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries.” (Mayo v. Prometheus)

Claims 21, 22, 26, 30, and 32-40 – Method of Scoring
	Preliminarily, the Office notes that presently rejected claims appear no different from the above-rejected claims directed to a method of prediction as the actual steps recited in the claims are identical, with only exception of difference in the preamble, presently claims being directed to “scoring”.  The present claims are analyzed based on this “intent” of scoring.  No withstanding this, even if the actual steps are considered, without the intent, these claims would not be patent-eligible for reasons discussed immediately above.
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	In Mayo v. Prometheus, the Supreme Court expressed that the laws of nature recited in the patent claims – the relationship between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm – are not themselves patent-eligible, the claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine application of those laws rather than drafting efforts designed to monopolize the correlations.  The Court added that additional steps in the claimed processes were not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
	Claims are drawn to a method of scoring a tumor sample, wherein the scoring is used for the purposes of prediction that is based on a natural law that exists between the amount of HER2 protein present in a tumor sample of a subject and said subject’s propensity to respond to HER2-directed therapy. 
	Preliminarily, the Office notes that claim 21 only actively requires the detection of HER2 protein and its IHC determination for the subject’s propensity to respond to HER2-directed therapy.
The first independent claim (claim 21) of the instant application is drawn to a method which comprises three steps:
1) step a: contacting a biological sample collected from a subject and detecting HER2 protein therein; and
2) step b: scoring the HER2 protein (IHC), wherein the scoring is categorized as Group A for HER2 protein having IHC of 3+, Group B for HER2 protein having IHC of 2+, Group C for IHC of 1;
3) step c: predicting that a subject’s tumor is responsive to HER2-directed therapy if, the scores derived from one foci and second foci are different.
The responsiveness of a subject to HER2-directed therapy is based on the amount of HER2 levels present in the tumor sample which is a naturally existing phenomenon, as well as the responsiveness when the tumor is heterogeneity in nature.
Therefore, the claim embraces a natural phenomenon that exists between the amount of HER2 protein/its encoding RNA in a tumor sample and said tumor’s responsiveness to anti-HER2 therapy (i.e., HER2-directed therapy):
“US 2017/0082627 discloses methods for predicting the response to a HER2-directed therapy and for scoring a breast cancer tumor sample including contacting the sample with an antibody that specifically binds HER2 protein and detecting presence and/or amount of HER2 protein and contacting the sample with a nucleic acid probe that specifically binds to HER2 genomic DNA and detecting presence and/or amount HER2 genomic DNA (such as HER2 gene copy number).” – section [0007]

Nishida et al. (Gastric Cancer, 2015 Jul; 18(3): 458-66. Epub 2014 Jun 11) discloses, using the tissue microarray technique, the HER2 status of each gastric cancer cases may be evaluated by immunohistorchemistry (IHC), brightfield dual-color in situ hybridization (DISH), and gene-protein assay (GPA), which allows the simultaneous analysis of HER2 protein and gene status on a single slide.  Intratumoral phenotypic and genotypic heterogeneity may be evaluated by comparing the HER2 statuses of two tissue cores from each case.” – section [0008]

Indeed, the method recited in the preamble, as directed scoring of the results of the assay is also deemed judicial exception as assigning a score, manipulation of data, and such manipulation of data is deemed non-patentable.
	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	The independent claim 21 recites an optional step of contacting the sample with a nucleic acid probe for HER2 genomic DNA and an optional step of contacting the sample with a probe for HER2 RNA.  However, these steps are recited in a generic way of simply “detecting” them.
	These additional elements do not integrate the additional elements that integrate the judicial exception into a practical application because, 1) they are optional steps; and 2) even if they were not optional, the detection is recited in a generic way.  
	Some embodiments reflected in dependent claims also recite the additional element of performing RT-PCR or dissecting the tumor sample by micro- or messo-dissection for assay.  However, performing RT-PCR for RNA detection and dissecting tissue samples do not integrate the judicial exception into a practical application because they are steps which are not deemed inventive.
	As to the prediction made based on the comparison between the scores assigned for one foci of the tumor from another, the prediction is recitation of the judicial exception because the score is a data representation of the amount of HER2 in the sample in the form of protein, DNA, or RNA, and the fact that the tumor exhibiting heterogeneity being better responsive to anti-HER2 treatment was discovered is a natural phenomenon, which was explicitly characterized by the court in Mayo as being unpatentable.
“[p]urely 'conventional or obvious' '[pre]-solution activity' is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law, Flook, 437 U.S., at 590; see also Bilski, 561 U.S., at __ (slip op., at 14) ('[T]he prohibition against patenting abstract ideas 'cannot be circumvented by' ... adding 'insignificant post-solution activity’ (quoting Dier, supra, at 191-192) (page 10, Mayo).

“Rewarding with patents those who discover laws of nature might encourage their discovery.  But because those laws and principles are the ‘basic tools of scientific and technological work, id., at 67, there is a danger that granting patents that tie up their use will inhibit future innovation, a danger that becomes acute when a patented process is no more than a general instruction to ‘apply the natural law,’ or otherwise foreclose more future invention than the underlying discovery could reasonably justify.” (Prometheus v. Mayo).

	Therefore, the answer to the present inquiry is, “no.”.
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	The claims recite additional elements in the form of “contacting the sample of the tumor”, with a biomarker-specific reagent, a nucleic acid probe that binds to DNA or RNA in situ, performing microdissection or messodissection for quantifying RNA levels therein via RT-PCR or qRT-PCR.
	However, these steps are recited in a high level of generality which are well-known and applied in the field of disease diagnostics/prognostics.  For example, tumor samples are excited via dissection means and the RNA levels therein are typically quantified by well-established PCR means, such as real-time PCR, real-time RT-PCR.
	Therefore, these means are well-understood, routine and conventional means that do not add significantly more than the judicial exceptions presently recited in the claims.
“We find that the process claims at issue here do not satisfy these conclusions.  In particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field.  At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries.” (Mayo v. Prometheus)

Conclusion:
	Therefore, consistent with the decision rendered by the Supreme Court, and the revised PEG, the presently claimed invention lacks patentable subject matter eligibility under 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 17, 20, 21, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (US 2017/0082627 A1, published March 23, 2017; IDS ref).
With regard to claim 1, Dennis et al. teach a method of predicting response to a HER-2 directed therapy by assessing HER2 heterogeneity in a tumor (“method for predicting responsiveness to a HER-2 directed therapy by assessing HER2 heterogeneity in a tumor”, section [0006]), comprising:
contacting a sample of the tumor with a biomarker-specific reagent that specifically binds to HER2 protein and detecting HER2 protein in the sample (“contacting a sample of the tumor with an antibody that specifically binds to HER2 protein and detecting HER2 protein in the sample”, section [0006]); and
scoring the HER2 protein IHC (“scoring the HER2 protein (IHC)”, section [0006]), 
wherein the scoring is categorized as:
Group A for samples exhibiting IHC 3+; Group B for IHC 3+; Group C for IHC 2+; Group D for IHC 2+; Group E for IHC 0,1; and Group F for IHC 0, 1 (section [00016]);
predicting that the tumor is responsive to the HER2-directed therapy if the tumor reveals a first loci having a first score that is different from a second loci having a second score (“predicting that the tumor is responsive to the HER2-directed therapy if the tumor reveals a first foci having a first score … and a second foci having a second score … wherein the first score and the second score are not the same”, section [0006]).
With regard to claim 16, the sample is tissue biopsy (section [0083]).
With regard to claim 17, the tumor is tumor of breast cancer (section [0083]; and “enhance diagnostic capability for prognosing and predicting outcomes for breast cancer cases”, section [0166]).
With regard to claim 20, the HER-2 directed therapy is trastuzumab (see claim 5).
With regard to claim 21, the scoring is scheme is identical as that of claim 1 as discussed above.
With regard to claim 36, the sample is tissue biopsy (section [0083]).
With regard to claim 37, the tumor is tumor of breast cancer (section [0083]; and “enhance diagnostic capability for prognosing and predicting outcomes for breast cancer cases”, section [0166]).
Therefore, Dennis et al. anticipate the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US 2017/0082627 A1, published March 23, 2017; IDS ref) in view of Nishida et al. (Gastric Cancer, 2015, vol. 18, pages 458-466; IDS ref).
The teachings of Dennis et al. have already been discussed above.
Dennis et al. while disclosing a broad method directed to prediction of HER2 directed therapy to cancers, only particularly point to breast cancer.
Consequently, Dennis et al. do not teach that their method is directed to gastric cancer (claims 18 and 38), or taking a particular areas of the gastric cancer (claims 19 and 40), or scoring an invasive cancer as recited in claim 39.
Nishida et al. explicitly teach that HER2 status in gastric cancer reveals intratumoral heterogeneity (“[g]astric cancer presents high rates of tumor heterogeneity, which may influence the results of HER2 testing … novel gene-protein assay (GPA) can allow the simultaneous analysis of HER2 protein and gene status on a single slide”, page 458, 1st column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dennis et al. with the teachings of Nishida et al., thereby arriving at the invention as claimed for the following reasons.
While Dennis et al. do not explicitly teach an embodiment of applying their disclosed method directed to the examination of gastric cancer, the artisans disclose their rationale behind the examination of HER2 for determining tumor heterogeneity for the purpose of making an assessment for HER2-directed therapy:
“Breast cancer accounts for about 23% of all cancers … Breast tumors may have … or lack … HER2 …” (section [0003])

“many HER2 positive tumors do not respond to, or acquire resistance to, HER2-targeting therapies … Scoring HER2, either HER2 gene amplification or HER2 protein overexpression alone has been used as a guide for HER2-targeted therapies” (sections [0004] and [0005])

	Nishida et al. also disclose a correlation between HER2 levels and HER2-directed therapy for gastric cancer:
	“(HER2) is an oncogene that is overexpressed in approximately 10-30% of gastric cancers … HER2-positive cancer was defined as overexpression of HER2 protein assessed by immunohistochemistry (IHC) and/or gene amplification by fluorescence in situ hybridization (FISH) … Among HER2 FISH positive cases, high-level HER2 expression (IHC 3+ or 2+) was a favorable predictive marker for trastuzumab treatment” (page 459, 1st column)
	The artisans, upon sturdy, concludes that phenotype and genotypic heterogeneity were more frequently observed in early-stage cancers, suggesting that gastric cancer possesses heterogeneous characteristics early in tumor development (see page 464, 1st column, 4th paragraph).
	Therefore, one of ordinary skill in the art would have expected that taking the teachings of Dennis et al. and applying towards determining the heterogeneity of cancers of organs known in the that involve HER2 phenotype and genotype for predicting efficacy of a HER2-directed therapy would yielded the same predictable yield.
	As to the limitation of claim 39, taking a sample from an invasive cancer sample and concluding that said sample is invasive is an obvious conclusion irrespective of the scoring.1
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Claims 2, 3, 6, 10-15, 22, 26, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US 2017/0082627 A1, published March 23, 2017; IDS ref) in view of Wang et al. (Journal of Molecular Diagnostics, March 2013, vol. 15, no. 2, pages 210-219).
The teachings of Dennis et al. have already been discussed above.
Dennis et al., while teaching GPA (which is simultaneous detection of both the protein and the DNA (in situ)) from a tissue sample for their method, do not teach that RNA is detected in situ.
Consequently, Dennis et al., while teaching a scoring scheme involving Grad A-F with IHC (for protein) and DISH (for DNA amplification), do involve an RNA detection (RNA-ISH+ or -), or an additional step of performing RT-PCR on their HER2 RNA.
However, Wang et al. teach a well-known standardized testing for HER2 based  cancers:
“[t]o help standardize HER2 testing … three result categories exist, including positive [IHC 3+ or a fluorescence in situ hybridization (FISH) HER2/chromosome enumeration probes (CEP) 17 ratio >2], negative (IHC 0/1+ or a FISH ratio <1.8), and a third category defined as equivocal (IHC 2+ or a FISH ratio of 1.8 to 2.2) … With equivocal result, reflex testing by a second method resolves most cases.” (page 210, 1st paragraph)

The artisans state that, “HER2 gene amplification directly leads to HER2 mRNA overexpression … highly correlated with HER2 gene status … it is a validated target for HER2 testing” (page 211, 1st column), while suggesting that RNA ISH method can be used to aid resolve HER2 amplification/overexpression status in cancers that are heterogeneous in nature or not resolvable (double equivocal) via IHC and FISH (page 211, 1st column, 2nd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dennis et al. with the teachings of Wang et al., thereby arriving at the invention as claimed for the following reasons.
The motivation to combine the teachings is explicitly provided by Wang et al. who teach that the addition of providing RNA status via ISH would aid in further resolving the HER2 amplification status in tumor samples, where the IHC and FISH determination remain double equivocal or in heterogeneous tumor sample:
“The need to improve the accuracy of HER2 testing for selecting patients for anti-HER2 therapy had led to generation of equivocal categories for both FISH and IHC in the ASCO/CAP guidelines.  The FISH/IHC double-equivocal cases are relatively few … However, the clinical significance of double equivocal must be viewed … we showed that the RNAscope into HER2 assay may be a viable approach tor resolve double-equivocal cases.  Specifically, we found that those cases that were equivocal by FISH could be classified by RNAscope into to HER2 positives and negatives, which agreed with IHC when the IHC results were unequivocal” (page 217, 2nd column)

In addition, because Wang et al. explicitly state that the HER2 gene amplification directly leads to RNA amplification, one of ordinary skill in the art would have had a reasonable expectation of success at adding to the scoring category of Dennis et al., an RNA status which follows the DISH status (i.e., DNA amplification status).
Lastly, with regard to performing an RT-PCR on a dissected tissue sample for quantifying the amount of HER2 mRNA, Wang et al. also teach performing qPCR for further confirmation of the findings, which is routine in the art (see page 212, 1st column, qPCR, page 214, 2nd column, 1st paragraph, page 217, 1st column).
For these reasons, the invention is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 12, 2022
/YJK/
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 40 further recites that the sample for Group I is from a mucosal and invasive cancer areas.